2:21-cv-02046-RMG   Date Filed 07/09/21   Entry Number 1-1   Page 1 of 8




                     EXHIBIT
                       A
  2:21-cv-02046-RMG                           Date Filed 07/09/21                      Entry Number 1-1                       Page 2 of 8


                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/11/2021
                                                                                                    CT Log Number 539713671
TO:         Joseph Carpenter
            Norfolk Southern Corporation
            THREE COMMERCIAL PLACE
            NORFOLK, VA 23510-2191

RE:         Process Served in South Carolina

FOR:        Norfolk Southern Corporation (Domestic State: VA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Corey D. Robinson, PLTF. vs. Norfolk Southern Corporation, DFT.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 2021CP1001724
ON WHOM PROCESS WAS SERVED:                       CT Corporation System, Columbia, SC
DATE AND HOUR OF SERVICE:                         By Certified Mail on 06/11/2021 postmarked on 06/09/2021
JURISDICTION SERVED :                             South Carolina
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 06/11/2021, Expected Purge Date:
                                                  06/16/2021

                                                  Image SOP

                                                  Email Notification, Joseph Carpenter joseph.carpenter@nscorp.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  2 Office Park Court
                                                  Suite 103
                                                  Columbia, SC 29223
                                                  866-401-8252
                                                  EastTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / GS
                           2:21-cv-02046-RMG    Date Filed I07/09/21
                                               CERT                     Entry Number 1-1       Page 3 of 8




                                           1
Wigger Law Firm, tue.                                        t ARLESTON.u C 294
     A TTORNEYS AT LAW
    8086 Rivers Avenue, Suite A
    North Charleston, SC 29406
                                                            1 1I
                                        7018 0680 0000 8418 6155
                                                                UN 2021
                                                                        cn
                                                                        0
                                                                        IL ri*
                                                                        cn
                                                                        w
                                                                               iL]e.:,a;

                                                                              ..e. •
                                                                                             :ii‘sffrit'9*
                                                                                                        .4
                                                                                                             02 1P
                                                                                                             000211 9391
                                                                                                                        $ 012.710
                                                                                                                                  •
                                                                                                                         US POSTAGE

                                                                                                                             JUN 09 2021
                                                                                                             M AILED FROM ZIP CODE 29406




_                                                     Certified Mail - Returr Receipt — Restricted Delivery
                                                      Norfolk Southern Lorporation
                                                      CT Corporation System, Registered Agent
                                                      2 Office Park Court, Suite 103
                                                      Columbia, Soutn Carolina 29223


                                                       —E.-F.44828
        2:21-cv-02046-RMG                 Date Filed 07/09/21        Entry Number 1-1    Page 4 of 8




                         Wigger Law Firm,Inc.
                                              ATTORNEYS AT LAW


                                               8086 Rivers Avenue,Suite A
J ARREL L. W1CGER•                             North Charleston,SC 29406
BRICE E. KICKER                                                                               Summerville
EMILY H. TONG                                      (843) 553-9800                           (843)851-9900
                                                 (843) 203-1496 Fax
TIFFANY A. PALMER                                                                             West Ashley
EKTA.PATEL                                                                                  (843) 203-1500

•Board Certified Civil Trial Specialist
 By National Board of Trial Advocacy
                                                    June 9, 2021



Certified Mail - Return Receipt — Restricted Delivery
Norfolk Southern Corporation
CT Corporation System, Registered Agent
2 Office Park Court, Suite 103
Columbia, South Carolina 29223

            RE:        Corey D. Robinson v. Norfolk Southern Corporation
                       Case No. 2021-CP-10-01724

Dear Sir or Madam:

     Enclosed please find for service upon you as the Registered Agent for the Defendant, the
Summons and Complaint regarding the above-referenced matter.

         Should you have any questions, please don't hesitate to call. Thank you for your attention
to this matter.


                                                                 Sincerely



                                                                 J i a Gravelle
                                                                 Paralegal for Emily Hanewicz Tong

/jdg
Enclosures
   2:21-cv-02046-RMG           Date Filed 07/09/21       Entry Number 1-1         Page 5 of 8




                                                                                                       ELECTRONICALLY FILED -2021 Apr 15 10:44 AM - CHARLESTON - COMMON PLEAS - CASE#2021CP1001724
STATE OF SOUTH CAROLINA                              )IN THE COURT OF COMMON PLEAS
COUNTY OF CHARLESTON                                 )CASE NO.: 2021-CP-10-
                                                     )
Corey D. Robinson,                                   )
  Plaintiff,                                         )
                                                     )
       v.                                            )           SUM:NIONS
Norfolk Southern Corporation,                        )
  Defendant.                                         )


TO THE ABOVE NAMED DEFENDANT:

        YOU ARE HEREBY SUMMONED and requested to answer the Complaint in this action
of which a copy is herewith served upon you, and to serve a copy of your Answer to said
Complaint upon the subscriber at her office, 8086 Rivers Avenue, Suite A, North Charleston,
South Carolina 29406, within thirty (30) days after service hereof, exclusive of the day of such
service; and if you fail to answer the Complaint within the time aforesaid, the Plaintiff will apply
to the Court for the relief demanded in the Complaint.

                                                     Respectfully submitted,


                                                     WIGGER LAW FIRM,INC.


                                                     s/Emilv Hanewicz Tong
                                                     Emily Hanewicz Tong, Esq.
                                                     SC Bar No.: 102042
                                                     Attorneyfor Plaintiff
                                                     8086 Rivers Avenue, Ste A
                                                     North Charleston, SC 29406
                                                     T:(843)553-9800
                                                     F:(843)553-1648
                                                     E: ehtong@wiggerlawfirm.com

North Charleston, South Carolina
This 15th day of April, 2021.




                                                 1
   2:21-cv-02046-RMG           Date Filed 07/09/21       Entry Number 1-1        Page 6 of 8




                                                                                                      ELECTRONICALLY FILED -2021 Apr 15 10:44 AM - CHARLESTON - COMMON PLEAS - CASE#2021CP1001724
STATE OF SOUTH CAROLINA                              IN THE COURT OF COMMON PLEAS
COUNTY OF CHARLESTON                                 CASE NO.: 2021-CP-10-

Corey D. Robinson,
  Plaintiff,

       V.                                                 COMPLAINT
                                                     JURY TRIAL REQUESTED
Norfolk Southern Corporation,
  Defendant.

       The Plaintiff, complaining ofthe Defendant, alleges as follows:

ONE: Plaintiff Corey D. Robinson is a citizen and resident of Charleston County, South
Carolina.

TWO: Defendant Norfolk Southern Corporation, upon information and belief, is a foreign
corporation organized under the laws of Virginia, operates by virtue of laws of the State of South
Carolina, and at all times herein operated as a business within the State of South Carolina and the
County of Charleston.

THREE: In or around March of 1997, the Plaintiff and the Defendant entered into an
employment relationship whereby the Defendant employed the Plaintiff to begin work as a
Locomotive Engineer at that time for an indefinite term.

FOUR: At all times, Plaintiff was effective and efficient in his work.

FIVE: Prior to and in July of 2019, Defendant corporation was a party to an exclusive transport
agreement wherein Defendant agreed to ship only BMWs from its manufacturing plant in Greer,
South Carolina to the Charleston port.

SIX:     Upon information and belief, as essential terms of this contract, Defendant was to
provide direct routes from Greer to Charleston (with no intermittent stops) and to transport no
product other than the aforementioned BMWs.

SEVEN:         During the course of Plaintiff's employment (particularly, beginning in or around
2019), Plaintiff observed his Terminal Superintendent arranging for shipments of large rocks to
be delivered to Banks Construction and Vulcan Materials companies.

EIGHT:        The shipment of these materials added another 30 to 36 train cars, or
approximately an additional 8,000 tons of freight to each load.

NINE: This extra tonnage created an extremely dangerous hazard, and significantly increased
chances of a derailment and other potential failures.



                                                2
   2:21-cv-02046-RMG          Date Filed 07/09/21       Entry Number 1-1         Page 7 of 8




                                                                                                      ELECTRONICALLY FILED -2021 Apr 15 10:44 AM - CHARLESTON - COMMON PLEAS - CASE#2021CP1001724
TEN: As the Locomotive Engineer, Plaintiff was forced to operate these unsafe trains, in
violation of49 U.S.C. §20701 and other state and federal laws.

ELEVEN:        In or about July of 2019, Plaintiff was confronted by a railroad official who asked
him questions pertaining to the rock shipments. Because he was under an obligation to honestly
disclose safety-related train concerns, Plaintiff complied.

TWELVE: Shortly thereafter, Plaintiff's Terminal Superintendent was informed as to
Plaintiff's disclosure and began targeting Plaintiff in an attempt to terminate his employment.

THIRTEEN: In August of 2019, Plaintiff was charged with a "violation" resulting from an
improper track clearance — an incident for which he had no control. The Conductor, who
ultimately had the responsibility for ensuring proper track clearance, left on vacation following
the incident and later returned to work with no repercussions.

FOURTEEN: The Plaintiff was terminated on or about October 4, 2019 in retaliation for
honestly and properly disclosing the condition of past freight shipments and for failing to
continue to engage in railway violations. Any stated reasons for Plaintiff's termination are
pretextual in nature.

                      FOR A FIRST CAUSE OF ACTION
            WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY

FIFTEEN:       Plaintiff repeats and reiterates the foregoing allegations as though repeated herein
verbatim.

SIXTEEN: That the unjust wrongful discharge and termination of Plaintiffs employment
from Defendant company were the response of the Defendant, its agents and servants, to
Plaintiffs refusal to allow improper and illegal practices to occur within the business.

SEVENTEEN:             That the aforesaid conduct of the Defendant, its agents and servants,
violates South Carolina and United States laws against retaliatory dismissal and was, in fact,
retaliatory in nature.

EIGHTEEN: That the aforesaid discharge of Plaintiffs employment by the Defendant, its agent
and servants, constitutes a violation of a clear mandate of public policy of the State of South
Carolina.

NINETEEN: That as a direct and proximate result of the aforesaid conduct of the Defendant, its
agents and servants, Plaintiff has been damaged as aforesaid, both actual and punitive damages,
in such amount as a judge and jury may award.

       WHEREFORE,Plaintiff prays for the following relief:

1.    Judgment in favor of the Plaintiff and against the Defendant for all causes of action in an
amount which is fair,just and reasonable, and for compensatory damages;


                                                3
     2:21-cv-02046-RMG       Date Filed 07/09/21       Entry Number 1-1       Page 8 of 8




                                                                                                ELECTRONICALLY FILED -2021 Apr 15 10:44 AM - CHARLESTON - COMMON PLEAS - CASE#2021CP1001724
2.     Prejudgment interest, costs and attorneys' fees as may be allowed by law;

3.     Judgment in favor of the Plaintiff and against Defendant for past wages and any other
work benefits he lost in an amount to be determined by the trier of fact; and

4.     Judgment against the Defendant for actual damages, punitive damages, legal fees, costs
and any other relief this Honorable Court deemsjust and proper.


                                                   Respectfully submitted,

                                                   WIGGER LAW FIRM,INC.


                                                   s/Emily Hanewicz Tone
                                                   Emily Hanewicz Tong, Esq.
                                                   SC Bar No.: 102042
                                                   Attorneyfor Plaintiff
                                                   8086 Rivers Avenue, Ste A
                                                   North Charleston, SC 29406
                                                   T:(843)553-9800
                                                   F:(843)553-1648
                                                   E: ehtong@wiggerlawfirm.com

North Charleston, South Carolina
This 15th day of April, 2021.




                                               4
